Exhibit 10.7

 

OVERNITE CORPORATION

 

STOCK INCENTIVE PLAN



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS    1

1.01.

  

Accounting Firm

   1

1.02.

  

Administrator

   1

1.03.

  

Affiliate

   1

1.04.

  

Agreement

   1

1.05.

  

Beneficial Owner

   1

1.06.

  

Board

   1

1.07.

  

Cause

   1

1.08.

  

Change in Control

   1

1.09.

  

Code

   2

1.10.

  

Committee

   3

1.11.

  

Common Stock

   3

1.12.

  

Company

   3

1.13.

  

Control Change Date

   3

1.14.

  

Corresponding SAR

   3

1.15.

  

Exchange Act

   3

1.16.

  

Fair Market Value

   3

1.17.

  

Good Reason

   3

1.18.

  

Initial Value

   4

1.19.

  

Option

   4

1.20.

  

Participant

   4

1.21.

  

Performance Criteria

   4

1.22.

  

Performance Shares

   4

1.23.

  

Person

   5

1.24.

  

Plan

   5

1.25.

  

Related Entity

   5

1.26.

  

Restoration Feature

   5

1.27.

  

SAR

   5

1.28.

  

Stock Award

   5

ARTICLE II PURPOSES

   6

ARTICLE III ADMINISTRATION

   7

ARTICLE IV ELIGIBILITY

   8

ARTICLE V STOCK SUBJECT TO PLAN

   9

5.01.

  

Shares Issued

   9

5.02.

  

Aggregate Limit

   9

5.03.

  

Reallocation of Shares

   9 ARTICLE VI OPTIONS    10

6.01.

  

Award

   10

 

i



--------------------------------------------------------------------------------

6.02.

  

Option Price

   10

6.03.

  

Maximum Option Period

   10

6.04.

  

Nontransferability

   10

6.05.

  

Transferable Options

   10

6.06.

  

Employee Status

   11

6.07.

  

Exercise

   11

6.08.

  

Payment

   11

6.09.

  

Change in Control

   11

6.10.

  

Shareholder Rights

   12

6.11.

  

Disposition of Stock

   12 ARTICLE VII SARS    13

7.01.

  

Award

   13

7.02.

  

Maximum SAR Period

   13

7.03.

  

Nontransferability

   13

7.04.

  

Transferable SARs

   13

7.05.

  

Exercise

   14

7.06.

  

Change in Control

   14

7.07.

  

Employee Status

   14

7.08.

  

Settlement

   14

7.09.

  

Shareholder Rights

   15

ARTICLE VIII STOCK AWARDS

   16

8.01.

  

Award

   16

8.02.

  

Vesting

   16

8.03.

  

Employee Status

   16

8.04.

  

Change in Control

   16

8.05.

  

Shareholder Rights

   17

ARTICLE IX PERFORMANCE SHARE AWARDS

   18

9.01.

  

Award

   18

9.02.

  

Earning the Award

   18

9.03.

  

Payment

   18

9.04.

  

Shareholder Rights

   18

9.05.

  

Nontransferability

   18

9.06.

  

Transferable Performance Shares

   19

9.07.

  

Employee Status

   19

9.08.

  

Change in Control

   19

ARTICLE X ADJUSTMENT UPON CHANGE IN COMMON STOCK

   20

ARTICLE XI COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

   21

 

ii



--------------------------------------------------------------------------------

ARTICLE XII GENERAL PROVISIONS

   22

12.01.

  

Effect on Employment and Service

   22

12.02.

  

Unfunded Plan

   22

12.03.

  

Rules of Construction

   22

12.04.

  

Tax Withholding

   22

12.05.

  

Limitation on Benefits

   22

ARTICLE XIII AMENDMENT

   24

ARTICLE XIV DURATION OF PLAN

   25

ARTICLE XV EFFECTIVE DATE OF PLAN

   26

 

iii



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

 

1.01. Accounting Firm

 

Accounting Firm means the independent accounting firm engaged to audit the
Company’s financial statements.

 

1.02. Administrator

 

Administrator means the Committee and any delegate of the Committee that is
appointed in accordance with Article III. Notwithstanding the preceding
sentence, “Administrator” means the Board on any date on which there is not a
Committee.

 

1.03. Affiliate

 

Affiliate has the meaning set forth in Rule 12b-2 of the General Rules and
Regulations under the Exchange Act, as amended from time to time.

 

1.04. Agreement

 

Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of an award of Performance Shares or a Stock Award, Option or SAR
granted to such Participant.

 

1.05. Beneficial Owner

 

Beneficial Owner has the meaning set forth in Rule 13d-3 under the Exchange Act,
except that a Person shall not be deemed to be the Beneficial Owner of any
securities the holding of which is properly disclosed on a Form 13-G.

 

1.06. Board

 

Board means the Board of Directors of the Company.

 

1.07. Cause

 

Cause means that the Participant has been convicted of a felony that involves
the misappropriation of the assets of the Company or a Related Entity or that
materially injures the business reputation of the Company or a Related Entity.

 

1.08. Change in Control

 

Change in Control means the occurrence of any of the events set forth in any one
of the following paragraphs:

 

(1) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing

 

1



--------------------------------------------------------------------------------

30% or more of the combined voting power of the Company’s then outstanding
securities, excluding any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (i) of paragraph (3) below; or

 

(2) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date the Plan is
adopted by the Board, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended, or

 

(3) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than (i)
a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 50% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
50% or more of the combined voting power of the Company’s then outstanding
securities; or

 

(4) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity at least 50% of the combined voting power of
the voting securities of which is owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the recordholders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

1.09. Code

 

Code means the Internal Revenue Code of 1986, and any amendments thereto.

 

2



--------------------------------------------------------------------------------

1.10. Committee

 

Committee means the Compensation Committee of the Board.

 

1.11. Common Stock

 

Common Stock means the common stock of the Company.

 

1.12. Company

 

Company means Overnite Corporation.

 

1.13. Control Change Date

 

Control Change Date means the date on which a Change in Control occurs. If a
Change in Control occurs on account of a series of transactions, the Control
Change Date is the date of the last of such transactions.

 

1.14. Corresponding SAR

 

Corresponding SAR means an SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Company,
unexercised, of that portion of the Option to which the SAR relates.

 

1.15. Exchange Act

 

Exchange Act means the Securities Exchange Act of 1934, as amended from time to
time.

 

1.16. Fair Market Value

 

Fair Market Value means, on any given date, the reported “closing” price of a
share of Common Stock in the over-the-counter market on such date as reported by
the National Association of Securities Dealers, Inc., or if the Common Stock was
not so traded on such day, then on the next preceding day that the Common Stock
was so traded.

 

1.17. Good Reason

 

Good Reason means the occurrence, on or after a Control Change Date, and without
the affected Participant’s written consent, of any of the following: (i) the
assignment to the Participant of duties that are materially inconsistent with
the Participant’s duties immediately prior to a Change in Control (other than
pursuant to a transfer or promotion to a position of equal or enhanced
responsibility or authority) or any diminution in the nature or scope of the
Participant’s responsibilities from those in effect immediately prior to the
Change in Control; (ii) a reduction by the Company (or any Related Entity) in
the Participant’s annual base salary or annual incentive opportunity from that
in effect immediately prior to the Change in Control; (iii) a material reduction
by the Company (or any Related Entity) in the pension, thrift, medical or long
term disability benefits provided to the Participant from those provided to the
Participant

 

3



--------------------------------------------------------------------------------

immediately prior to the Change in Control; or (iv) the failure by any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
to all or substantially all of the business and/or assets of the Company, to
expressly assume and agree to perform this Plan in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place.

 

1.18. Initial Value

 

Initial Value means, with respect to a Corresponding SAR, the option price per
share of the related Option and, with respect to an SAR granted independently of
an Option, the price per share of Common Stock as determined by the
Administrator on the date of the grant; provided, however, that the price per
share of Common Stock encompassed by the grant of an SAR shall not be less than
the Fair Market Value on the date of grant.

 

1.19. Option

 

Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.

 

1.20. Participant

 

Participant means an employee of the Company or a Related Entity or a member of
the Board or the board of directors of a Related Entity who satisfies the
requirements of Article IV and is selected by the Administrator to receive an
award of Performance Shares, a Stock Award, an Incentive Award, an Option, an
SAR, or a combination thereof.

 

1.21. Performance Criteria

 

Performance Criteria means one or more of (a) cash flow and/or free cash flow
(before or after dividends), (b) earnings per share (including earnings before
interest, taxes, depreciation and amortization) (diluted and basic earnings per
share), (c) the price of Common Stock, (d) return on equity, (e) total
shareholder return, (f) return on capital (including return on total capital or
return on invested capital), (g) return on assets or net assets, (h) market
capitalization, (i) total enterprise value (market capitalization plus debt),
(j) economic value added, (k) debt leverage (debt to capital), (l) revenue, (m)
income or net income, (n) operating income (o) operating profit or net operating
profit, (p) operating margin or profit margin, (q) return on operating revenue,
(r) cash from operations, (s) operating ratio, (t) commodity or operating
revenue and (u) market share.

 

1.22. Performance Shares

 

Performance Shares means an award, in the amount determined by the Administrator
and specified in an Agreement, stated with reference to a specified number of
shares of Common Stock, that entitles the holder to receive a payment for each
specified share equal to the Fair Market Value of Common Stock on the date of
payment.

 

4



--------------------------------------------------------------------------------

1.23. Person

 

Person has the meaning set forth in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) of the Exchange Act except that
such term does not include (i) the Company, its Affiliates or any Related
Entity, (ii) a trustee or other fiduciary holding securities under an employee
benefit plan maintained by the Company or any Related Entity, (iii) any
underwriter temporarily holding securities pursuant to any offering of such
securities or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock in the Company.

 

1.24. Plan

 

Plan means the Overnite Corporation Stock Incentive Plan.

 

1.25. Related Entity

 

Related Entity means any entity that directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company.

 

1.26. Restoration Feature

 

Restoration Feature means the right to receive a new option covering the number
of shares of Common Stock surrendered to the Company pursuant to the exercise of
an Option. The new Option shall have an exercise price equal to the Fair Market
Value on the date such shares of Common Stock were surrendered, shall be
exercisable six months after the date of grant and shall otherwise be subject to
the same terms and conditions as the related Option.

 

1.27. SAR

 

SAR means a stock appreciation right that entitles the holder to receive, with
respect to each share of Common Stock encompassed by the exercise of such SAR,
the excess, if any, of the Fair Market Value at the time of exercise over the
Initial Value. References to “SARs” include both Corresponding SARs and SARs
granted independently of Options, unless the context requires otherwise.

 

1.28. Stock Award

 

Stock Award means Common Stock awarded to a Participant under Article VIII,
including shares issued in settlement of benefit obligations under the Company’s
Executive Incentive Compensation and Deferral Plan or any successor thereto.

 

5



--------------------------------------------------------------------------------

ARTICLE II

PURPOSES

 

The Plan is intended to assist the Company and Related Entities in recruiting
and retaining individuals with ability and initiative by enabling such persons
to participate in the future success of the Company and the Related Entities and
to associate their interests with those of the Company and its shareholders. The
Plan is intended to permit the grant of both Options qualifying under Section
422 of the Code (“incentive stock options”) and Options not so qualifying, and
the grant of SARs, Stock Awards and Performance Shares. No Option that is
intended to be an incentive stock option shall be invalid for failure to qualify
as an incentive stock option. The proceeds received by the Company from the sale
of Common Stock pursuant to this Plan shall be used for general corporate
purposes.

 

6



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION

 

The Plan shall be administered by the Administrator. The Administrator shall
have authority to grant Stock Awards, Performance Shares, Options and SARs upon
such terms (not inconsistent with the provisions of this Plan), as the
Administrator may consider appropriate. Such terms may include conditions (in
addition to those contained in this Plan) on the exercisability of all or any
part of an Option or SAR or on the transferability or forfeitability of a Stock
Award or an award of Performance Shares, including by way of example and not of
limitation, requirements that the Participant complete a specified period of
employment or service with the Company or a Related Entity, requirements that
the Company achieve a specified level of financial performance or that the
Company achieve a specified level of financial return. Notwithstanding any such
conditions, the Administrator may, in its discretion, accelerate the time at
which any Option or SAR may be exercised, or the time at which a Stock Award may
become transferable or nonforfeitable or both, or the time at which an award of
Performance Shares may be settled. In addition, the Administrator shall have
complete authority to interpret all provisions of this Plan; to prescribe the
form of Agreements; to adopt, amend, and rescind rules and regulations
pertaining to the administration of the Plan; and to make all other
determinations necessary or advisable for the administration of this Plan. The
express grant in the Plan of any specific power to the Administrator shall not
be construed as limiting any power or authority of the Administrator. Any
decision made, or action taken, by the Administrator in connection with the
administration of this Plan shall be final and conclusive. Neither the
Administrator nor any member of the Committee shall be liable for any act done
in good faith with respect to this Plan or any Agreement, Option, SAR, Stock
Award or award of Performance Shares. All expenses of administering this Plan
shall be borne by the Company, a Related Entity or a combination thereof.

 

The Committee, in its discretion, may delegate to one or more officers of the
Company all or part of the Committee’s authority and duties with respect to
grants and awards to individuals who are not subject to the reporting and other
provisions of Section 16 of the Exchange Act. The Committee may revoke or amend
the terms of a delegation at any time but such action shall not invalidate any
prior actions of the Committee’s delegate or delegates that were consistent with
the terms of the Plan.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

ELIGIBILITY

 

Any employee of the Company, any member of the Board or any employee or director
of a Related Entity (including a corporation that becomes a Related Entity after
the adoption of this Plan), is eligible to participate in this Plan if the
Administrator, in its sole discretion, determines that such person has
contributed or can be expected to contribute to the profits or growth of the
Company or a Related Entity.

 

8



--------------------------------------------------------------------------------

ARTICLE V

STOCK SUBJECT TO PLAN

 

5.01. Shares Issued

 

Upon the award of shares of Common Stock pursuant to a Stock Award or in
settlement of an award of Performance Shares, the Company may issue shares of
Common Stock from its authorized but unissued Common Stock. Upon the exercise of
any Option or SAR the Company may deliver to the Participant (or the
Participant’s broker if the Participant so directs), shares of Common Stock from
its authorized but unissued Common Stock.

 

5.02. Aggregate Limit

 

The maximum aggregate number of shares of Common Stock that may be issued under
this Plan, pursuant to the exercise of SARs and Options and the grant of Stock
Awards and the settlement of Performance Shares is 3,500,000 shares. The maximum
aggregate number of shares that may be issued under this Plan as Stock Awards
and in settlement of Performance Shares, is 1,500,000 shares. The maximum
aggregate number of shares that may be issued under this Plan and the maximum
number of shares that may be issued as Stock Awards and in settlement of
Performance Shares shall be subject to adjustment as provided in Article X.

 

5.03. Reallocation of Shares

 

If an Option is terminated, in whole or in part, for any reason other than its
exercise or the exercise of a Corresponding SAR, the number of shares of Common
Stock allocated to the Option or portion thereof may be reallocated to other
Options, SARs, Performance Shares and Stock Awards to be granted under this
Plan. If an SAR is terminated, in whole or in part, for any reason other than
its exercise or the exercise of a related Option, the number of shares of Common
Stock allocated to the SAR or portion thereof may be reallocated to other
Options, SARs, Performance Shares and Stock Awards to be granted under this
Plan. If an award of Performance Shares is terminated, in whole or in part, the
number of shares of Common Stock allocated to the Performance Shares or portion
thereof may be reallocated to other options, SARs, Performance Shares and Stock
Awards to be granted under this Plan. If a Stock Award is forfeited or
terminated, in whole or in part, for any reason, the number of shares of Common
Stock allocated to the Stock Award or portion thereof may be reallocated to
other Options, SARs, Performance Shares and Stock Awards to be granted under
this Plan. If shares of Common Stock are surrendered or withheld in satisfaction
of tax withholding requirements the number of shares surrendered or withheld may
be reallocated to other Options, SARs, Performance Shares and Stock Awards to be
granted under this Plan.

 

9



--------------------------------------------------------------------------------

ARTICLE VI

OPTIONS

 

6.01. Award

 

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an Option is to be granted and will specify
the number of shares of Common Stock covered by each such award; provided,
however that no Participant may be granted Options in any calendar year covering
more than 300,000 shares of Common Stock. An Option may be granted with or
without a Restoration Feature.

 

6.02. Option Price

 

The price per share for Common Stock purchased on the exercise of an Option
shall be determined by the Administrator on the date of grant, but shall not be
less than the Fair Market Value on the date the Option is granted. Except for an
adjustment authorized under Article XI, the Option price may not be reduced (by
amendment or cancellation of the Option or otherwise) after the date of grant.

 

6.03. Maximum Option Period

 

The maximum period in which an Option may be exercised shall be ten years from
the date such Option was granted. The terms of any Option may provide that it
has a term that is less than such maximum period.

 

6.04. Nontransferability

 

Except as provided in Section 6.05, each Option granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution. In
the event of any transfer of an Option (by the Participant or his transferee),
the Option and any Corresponding SAR that relates to such Option must be
transferred to the same person or persons or entity or entities. Except as
provided in Section 6.05, during the lifetime of the Participant to whom the
Option is granted, the Option may be exercised only by the Participant. No right
or interest of a Participant in any Option shall be liable for, or subject to,
any lien, obligation, or liability of such Participant.

 

6.05. Transferable Options

 

Section 6.04 to the contrary notwithstanding, if the Agreement provides, an
Option that is not an incentive stock option may be transferred by a Participant
to the Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under
Securities Exchange Commission Rule 16b-3 as in effect from time to time. The
holder of an Option transferred pursuant to this section shall be bound by the
same terms and conditions that governed the Option during the period that it was
held by the Participant; provided, however, that such transferee may not
transfer the Option except by will or the laws of descent and distribution. In
the event of any transfer of an Option (by the Participant or his transferee),
the Option and any Corresponding SAR that relates to such Option must be
transferred to the same person or persons or entity or entities.

 

10



--------------------------------------------------------------------------------

6.06. Employee Status

 

For purposes of determining the applicability of Section 422 of the Code
(relating to incentive stock options), or in the event that the terms of any
Option provide that it may be exercised only during employment or continued
service or within a specified period of time after termination of employment or
service, the Administrator may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability, or other
reasons shall not be deemed interruptions of continuous employment or service.

 

6.07. Exercise

 

Subject to the provisions of this Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Administrator shall determine;
provided, however, that incentive stock options (granted under the Plan and all
plans of the Company and its Related Entities) may not be first exercisable in a
calendar year for stock having a Fair Market Value (determined as of the date an
Option is granted) exceeding the limit prescribed by Code section 422(d). An
Option granted under this Plan may be exercised with respect to any number of
whole shares less than the full number for which the Option could be exercised.
A partial exercise of an Option shall not affect the right to exercise the
Option from time to time in accordance with this Plan and the applicable
Agreement with respect to the remaining shares subject to the Option. The
exercise of an Option shall result in the termination of any Corresponding SAR
to the extent of the number of shares with respect to which the Option is
exercised.

 

6.08. Payment

 

Unless otherwise provided by the Agreement, payment of the Option price shall be
made in cash or a cash equivalent acceptable to the Administrator. Subject to
rules established by the Administrator, payment of all or part of the Option
price may be made with shares of Common Stock which have been owned by the
Participant for at least six months and which have not been used for another
Option exercise during the prior six months. If Common Stock is used to pay all
or part of the Option price, the sum of the cash and cash equivalent and the
Fair Market Value (determined as of the day preceding the date of exercise) of
the shares surrendered must not be less than the Option price of the shares for
which the Option is being exercised.

 

6.09. Change in Control

 

Section 6.07 to the contrary notwithstanding, each outstanding Option shall be
fully exercisable (in whole or in part at the discretion of the holder) upon the
termination of the Participant’s employment or service if (i) there is a Change
in Control and (ii) within two years after the Control Change Date (x) the
Participant resigns with Good Reason or (y) the Participant’s employment or
service is terminated by the Company or Related Entity for reasons other than
Cause or the Participant’s death or disability. Section 6.07 to the contrary
notwithstanding, each outstanding Option shall be fully exercisable (in whole or
in part at the discretion of the holder) during the period (i) beginning on the
first day after the commencement

 

11



--------------------------------------------------------------------------------

of a tender offer or exchange offer for shares of Common Stock (other than an
offer made by the Company); provided that shares are acquired pursuant to such
offer and (ii) ending on the thirtieth day following the expiration of such
offer. An Option that becomes exercisable pursuant to this Section 6.09 shall
remain exercisable thereafter in accordance with the terms of the Agreement.

 

6.10. Shareholder Rights

 

No Participant shall have any rights as a shareholder with respect to shares
subject to his Option until the date of exercise of such Option.

 

6.11. Disposition of Stock

 

A Participant shall notify the Company of any sale or other disposition of
Common Stock acquired pursuant to an Option that was an incentive stock option
if such sale or disposition occurs (i) within two years of the grant of an
Option or (ii) within one year of the issuance of the Common Stock to the
Participant. Such notice shall be in writing and directed to the Secretary of
the Company.

 

12



--------------------------------------------------------------------------------

ARTICLE VII

SARS

 

7.01. Award

 

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom SARs are to be granted and will specify the
number of shares covered by each such award; provided, however, no Participant
may be granted SARS in any calendar year covering more than 300,000 shares of
Common Stock. For purposes of the foregoing limit, an Option and Corresponding
SAR shall be treated as a single award. In addition, no Participant may be
granted Corresponding SARs (under all incentive stock option plans of the
Company and its Affiliates) that are related to incentive stock options which
are first exercisable in any calendar year for stock having an aggregate Fair
Market Value (determined as of the date the related Option is granted) that
exceeds the limit prescribed by Code section 422(d).

 

7.02. Maximum SAR Period

 

The maximum period in which an SAR may be exercised shall be ten years from the
date such SAR was granted. The terms of any SAR may provide that it has a term
that is less than such maximum period.

 

7.03. Nontransferability

 

Except as provided in Section 7.04, each SAR granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution. In
the event of any such transfer, a Corresponding SAR and the related Option must
be transferred to the same person or persons or entity or entities. Except as
provided in Section 7.04, during the lifetime of the Participant to whom the SAR
is granted, the SAR may be exercised only by the Participant. No right or
interest of a Participant in any SAR shall be liable for, or subject to, any
lien, obligation, or liability of such Participant.

 

7.04. Transferable SARs

 

Section 7.03 to the contrary notwithstanding, if the Agreement provides, an SAR,
other than a Corresponding SAR that is related to an incentive stock option, may
be transferred by a Participant to the Participant’s children, grandchildren,
spouse, one or more trusts for the benefit of such family members or a
partnership in which such family members are the only partners, on such terms
and conditions as may be permitted under Securities Exchange Commission Rule
16b-3 as in effect from time to time. The holder of an SAR transferred pursuant
to this section shall be bound by the same terms and conditions that governed
the SAR during the period that it was held by the Participant; provided,
however, that such transferee may not transfer the SAR except by will or the
laws of descent and distribution. In the event of any transfer of a
Corresponding SAR (by the Participant or his transferee), the Corresponding SAR
and the related Option must be transferred to the same person or person or
entity or entities.

 

13



--------------------------------------------------------------------------------

7.05. Exercise

 

Subject to the provisions of this Plan and the applicable Agreement, an SAR may
be exercised in whole at any time or in part from time to time at such times and
in compliance with such requirements as the Administrator shall determine;
provided, however, that a Corresponding SAR that is related to an incentive
stock option may be exercised only to the extent that the related Option is
exercisable and only when the Fair Market Value exceeds the option price of the
related Option. An SAR granted under this Plan may be exercised with respect to
any number of whole shares less than the full number for which the SAR could be
exercised. A partial exercise of an SAR shall not affect the right to exercise
the SAR from time to time in accordance with this Plan and the applicable
Agreement with respect to the remaining shares subject to the SAR. The exercise
of a Corresponding SAR shall result in the termination of the related Option to
the extent of the number of shares with respect to which the SAR is exercised.

 

7.06. Change in Control

 

Section 7.05 to the contrary notwithstanding, each outstanding SAR shall be
fully exercisable (in whole or in part at the discretion of the holder) upon the
termination of the Participant’s employment or service if (i) there is a Change
in Control and (ii) within two years after the Control Change Date (x) the
Participant resigns with Good Reason or (y) the Participant’s employment or
service is terminated by the Company or Related Entity for reasons other than
Cause or the Participant’s death or disability. Section 7.05 to the contrary
notwithstanding, each outstanding SAR shall be fully exercisable (in whole or in
part at the discretion of the holder) during the period (i) beginning on the
first day after the commencement of a tender offer or exchange offer for shares
of Common Stock (other than one made by the Company); provided that shares are
acquired pursuant to such offer and (ii) ending on the thirtieth day following
the expiration of such offer. An SAR that becomes exercisable pursuant to this
Section 7.06 shall remain exercisable thereafter in accordance with the terms of
the Agreement.

 

7.07. Employee Status

 

If the terms of any SAR provide that it may be exercised only during employment
or continued service or within a specified period of time after termination of
employment or service, the Administrator may decide to what extent leaves of
absence for governmental or military service, illness, temporary disability or
other reasons shall not be deemed interruptions of continuous employment or
service.

 

7.08. Settlement

 

At the Administrator’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Common Stock, or a combination of
cash and Common Stock. No fractional share will be deliverable upon the exercise
of an SAR but a cash payment will be made in lieu thereof.

 

14



--------------------------------------------------------------------------------

7.09. Shareholder Rights

 

No Participant shall, as a result of receiving an SAR, have any rights as a
shareholder of the Company until the date that the SAR is exercised and then
only to the extent that the SAR is settled by the issuance of Common Stock.

 

15



--------------------------------------------------------------------------------

ARTICLE VIII

STOCK AWARDS

 

8.01. Award

 

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom a Stock Award is to be made and will specify
the number of shares of Common Stock covered by each such award; provided,
however, that no Participant may receive Stock Awards in any calendar year for
more than 175,000 shares of Common Stock.

 

8.02. Vesting

 

The Administrator, on the date of the award, may prescribe that a Participant’s
rights in a Stock Award shall be forfeitable or otherwise restricted for a
period of time or subject to such conditions as may be set forth in the
Agreement. By way of example and not of limitation, the restrictions may
postpone transferability of the shares or may provide that the shares will be
forfeited if the Participant separates from the service of the Company and its
Related Entities before the expiration of a stated period or if the Company, a
Related Entity, the Company and its Related Entities or the Participant fails to
achieve stated performance objectives, including performance objectives stated
with reference to Performance Criteria. If a Stock Award is not immediately
vested and transferable, the period that the shares are restricted shall be at
least three years; provided, however, that the period that the shares are
restricted shall be at least one year if the transferability, vesting or both is
subject to the satisfaction of performance objectives stated with reference to
Performance Criteria. The Administrator, in its discretion, may waive the
requirements for vesting or transferability for all or part of the shares
subject to a Stock Award in connection with a Participant’s termination of
employment or service.

 

8.03. Employee Status

 

In the event that the terms of any Stock Award provide that shares may become
transferable and nonforfeitable thereunder only after completion of a specified
period of employment or service, the Administrator may decide in each case to
what extent leaves of absence for governmental or military service, illness,
temporary disability, or other reasons shall not be deemed interruptions of
continuous employment or service.

 

8.04. Change in Control

 

Sections 8.02 and 8.03 to the contrary notwithstanding, each outstanding Stock
Award shall be transferable and nonforfeitable upon the Participant’s
termination of employment or service if (i) there is a Change in Control and
(ii) within two years after the Control Change Date (x) the Participant resigns
with Good Reason or (y) the Participant’s employment or service is terminated by
the Company or Related Entity for reasons other than Cause or the Participant’s
death or disability. Sections 8.02 and 8.03 to the contrary notwithstanding,
each outstanding Stock Award shall be transferable and nonforfeitable on the
first day following the commencement of a tender offer or exchange offer for
shares of Common Stock (other than one made by the Company), provided that
shares are acquired pursuant to such offer.

 

16



--------------------------------------------------------------------------------

8.05. Shareholder Rights

 

Prior to their forfeiture (in accordance with the applicable Agreement and while
the shares of Common Stock granted pursuant to the Stock Award may be forfeited
or are nontransferable), a Participant will have all the rights of a shareholder
with respect to a Stock Award, including the right to receive dividends and vote
the shares; provided, however, that during such period (i) a Participant may not
sell, transfer, pledge, exchange, hypothecate, or otherwise dispose of shares of
Common Stock granted pursuant to a Stock Award, (ii) the Company shall retain
custody of the certificates evidencing shares of Common Stock granted pursuant
to a Stock Award, and (iii) the Participant will deliver to the Company a stock
power, endorsed in blank, with respect to each Stock Award. The limitations set
forth in the preceding sentence shall not apply after the shares of Common Stock
granted under the Stock Award are transferable and are no longer forfeitable.

 

17



--------------------------------------------------------------------------------

ARTICLE IX

PERFORMANCE SHARE AWARDS

 

9.01. Award

 

In accordance with the provisions of IV, the Administrator will designate each
individual to whom an award of Performance Shares is to be made and will specify
the number of shares of Common Stock covered by each such award; provided,
however, that no Participant may receive an award of Performance Shares in any
calendar year for more than 100,000 shares of Common Stock.

 

9.02. Earning the Award

 

The Administrator, on the date of the grant of an award, shall prescribe that
the Performance Shares, or a portion thereof, will be earned, and the
Participant will be entitled to receive payment pursuant to the award of
Performance Shares, only upon the satisfaction of performance objectives or such
other criteria as may be prescribed by the Administrator and set forth in the
Agreement. By way of example and not of limitation, the performance objectives
or other criteria may provide that the Performance Shares will be earned only if
the Participant remains in the employ or service of the Company or a Related
Entity for a stated period or that the Company, a Related Entity, the Company
and its Related Entities or the Participant achieve stated objectives. The
performance period shall be at least three years; provided, however, that the
performance period shall be at least one year if the Agreement provides that the
Performance Shares will be earned upon the satisfaction of performance
objectives stated with reference to Performance Criteria. Notwithstanding the
preceding sentences of this Section 9.02, the Administrator, in its discretion,
may reduce the duration of the performance period and may adjust the performance
objectives for outstanding Performance Shares in connection with a Participant’s
termination of employment or service.

 

9.03. Payment

 

In the discretion of the Administrator, the amount payable when an award of
Performance Shares is earned may be settled in cash, by the issuance of Common
Stock or a combination of cash and Common Stock. A fractional share shall not be
deliverable when an award of Performance Shares is earned, but a cash payment
will be made in lieu thereof.

 

9.04. Shareholder Rights

 

No Participant shall, as a result of receiving an award of Performance Shares,
have any rights as a shareholder until and to the extent that the award of
Performance Shares is earned and settled by the issuance of Common Stock. After
an award of Performance Shares is earned, if settled completely or partially in
Common Stock, a Participant will have all the rights of a shareholder with
respect to such Common Stock.

 

9.05. Nontransferability

 

Except as provided in Section 9.06, Performance Shares granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution. No right or interest of a Participant in any Performance Shares
shall be liable for, or subject to, any lien, obligation, or liability of such
Participant.

 

18



--------------------------------------------------------------------------------

9.06. Transferable Performance Shares

 

Section 9.05 to the contrary notwithstanding, if the Agreement provides, an
award of Performance Shares may be transferred by a Participant to the
Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under
Securities Exchange Commission Rule 16b-3 as in effect from time to time. The
holder of Performance Shares transferred pursuant to this section shall be bound
by the same terms and conditions that governed the Performance Shares during the
period that they were held by the Participant; provided, however that such
transferee may not transfer Performance Shares except by will or the laws of
descent and distribution.

 

9.07. Employee Status

 

In the event that the terms of any Performance Share award provide that no
payment will be made unless the Participant completes a stated period of
employment or service, the Administrator may decide to what extent leaves of
absence for government or military service, illness, temporary disability, or
other reasons shall not be deemed interruptions of continuous employment or
service.

 

9.08. Change in Control

 

Section 9.02 to the contrary notwithstanding, each outstanding Performance Share
award shall be earned upon the Participant’s termination of employment or
service if (i) there is a Change in Control and (ii) within two years after the
Control Change Date (x) the Participant resigns with Good Reason or (y) the
Participant’s employment or service is terminated by the Company or Related
Entity for reasons other than Cause of the Participant’s death or disability.
Section 9.02 to the contrary notwithstanding, each outstanding Performance Share
award shall be earned on the first day following the commencement of a tender
offer or exchange offer (other than one made by the Company), provided that
shares are acquired pursuant to such offer. The amount payable for Performance
Shares that are earned pursuant to this Section 9.08 shall be settled in cash or
Common Stock or a combination of cash and Common Stock as determined by the
Administrator in its discretion as soon as practicable after the Participant’s
termination or the first day following such tender offer or exchange offer.

 

19



--------------------------------------------------------------------------------

ARTICLE X

ADJUSTMENT UPON CHANGE IN COMMON STOCK

 

The maximum number of shares as to which Options, SARs, Performance Shares and
Stock Awards may be granted under this Plan; and the terms of outstanding Stock
Awards, Options, Performance Shares and SARs; and the per individual limitations
on the number of shares of Common Stock for which Options, SARs, Stock Awards
and Performance Shares may be granted shall be adjusted as the Committee shall
determine to be equitably required in the event that (a) the Company (i) effects
one or more stock dividends, stock split-ups, subdivisions or consolidations of
shares or (ii) engages in a transaction to which Section 424 of the Code
applies, (b) there occurs any other event which, in the judgment of the
Committee necessitates such action or (c) there is a Change in Control. Any
determination made under this Article X by the Committee shall be final and
conclusive.

 

The issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of rights or
warrants to subscribe therefore, or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the maximum
number of shares as to which Options, SARs, Performance Shares and Stock Awards
may be granted, the per individual limitations on the number of shares of Common
Stock for which Options, SARs, Stock Awards and Performance Shares may be
granted or the terms of outstanding Stock Awards, Options, Performance Shares or
SARs.

 

The Committee may make Stock Awards and may grant Options, SARs and Performance
Shares in substitution for performance shares, phantom shares, stock awards,
stock options, stock appreciation rights, or similar awards held by an
individual who becomes an employee of the Company or a Related Entity in
connection with a transaction or event described in the first paragraph of this
Article X. Notwithstanding any provision of the Plan (other than the limitation
of Section 5.02), the terms of such substituted Stock Awards or Option, SAR or
Performance Shares grants shall be as the Committee, in its discretion,
determines is appropriate.

 

20



--------------------------------------------------------------------------------

ARTICLE XI

COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

 

No Option or SAR shall be exercisable, no Common Stock shall be issued, no
certificates for shares of Common Stock shall be delivered, and no payment shall
be made under this Plan except in compliance with all applicable federal and
state laws and regulations (including, without limitation, withholding tax
requirements), any listing agreement to which the Company is a party, and the
rules of all domestic stock exchanges on which the Company’s shares may be
listed. The Company shall have the right to rely on an opinion of its counsel as
to such compliance. Any share certificate issued to evidence Common Stock when a
Stock Award is granted, a Performance Share is settled or for which an Option or
SAR is exercised may bear such legends and statements as the Administrator may
deem advisable to assure compliance with federal and state laws and regulations.
No Option or SAR shall be exercisable, no Stock Award or Performance Share shall
be granted, no Common Stock shall be issued, no certificate for shares shall be
delivered, and no payment shall be made under this Plan until the Company has
obtained such consent or approval as the Administrator may deem advisable from
regulatory bodies having jurisdiction over such matters.

 

21



--------------------------------------------------------------------------------

ARTICLE XII

GENERAL PROVISIONS

 

12.01. Effect on Employment and Service

 

Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof), shall confer upon any
individual any right to continue in the employ or service of the Company or a
Related Entity or in any way affect any right or power of the Company or a
Related Entity to terminate the employment or service of any individual at any
time with or without assigning a reason therefore.

 

12.02. Unfunded Plan

 

The Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under this Plan. Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

 

12.03. Rules of Construction

 

Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

 

12.04. Tax Withholding

 

Each Participant shall be responsible for satisfying any income and employment
tax withholding obligation attributable to participation in this Plan. In
accordance with procedures established by the Administrator, a Participant may
surrender shares of Common Stock, or receive fewer shares of Common Stock than
otherwise would be issuable, in satisfaction of all or part of that obligation.

 

12.05. Limitation on Benefits

 

(a) Subject to subsection (e) but despite any other provision of this Plan, if
the Accounting Firm determines that receipt of benefits or payments under this
Plan would subject a Participant to tax under Code section 4999, it must
determine whether some amount of the benefits or payments would meet the
definition of a “Reduced Amount.” If the Accounting Firm determines that there
is a Reduced Amount, the total benefits and payments must be reduced to such
Reduced Amount, but not below zero.

 

(b) If the Accounting Firm determines that the benefits and payments should be
reduced to the Reduced Amount, the Company must promptly notify the Participant
of that determination, including a copy of the detailed calculations by the
Accounting Firm. All determinations made by the Accounting Firm under this
section are binding upon the Company and the Participant.

 

22



--------------------------------------------------------------------------------

(c) It is the intention of the Company and the Participant to reduce the
benefits and payments under this Plan only if the aggregate Net After Tax
Receipts to the Participant would thereby be increased. As a result of the
uncertainty in the application of Code section 4999 at the time of the initial
determination by the Accounting Firm under this section, however, it is possible
that amounts will have been paid or distributed under the Plan to or for the
benefit of a Participant which should not have been so paid or distributed
(“Overpayment”) or that additional amounts which will not have been paid or
distributed under the Plan to or for the benefit of a Participant could have
been so paid or distributed (“Underpayment”), in each case, consistent with the
calculation of the Reduced Amount. If the Accounting Firm, based either upon the
assertion of a deficiency by the Internal Revenue Service against the Company or
the Participant which the Accounting Firm believes has a high probability of
success or controlling precedent or other substantial authority, determines that
an Overpayment has been made, any such Overpayment must be treated (if permitted
by applicable law) for all purposes as a loan ab initio for which the
Participant must repay the Company together with interest at the applicable
federal rate under Code section 7872(f)(2); provided, however, that no such loan
may be deemed to have been made and no amount shall be payable by Participant to
the Company if and to the extent such deemed loan and payment would not either
reduce the amount on which Participant is subject to tax under Code section 1 or
4999 or generate a refund of such taxes. If the Accounting Firm, based upon
controlling precedent or other substantial authority, determines that an
Underpayment has occurred, the Accounting Firm must promptly notify the
Administrator of the amount of the Underpayment and such amount, together with
interest at the applicable federal rate under Code section 7872(f)(2), must be
paid to the Participant.

 

(d) For purposes of this section, (i) “Net After Tax Receipt” means the Present
Value of a payment or benefit under this Plan net of all taxes imposed on
Participant with respect thereto under Code sections 1 and 4999, determined by
applying the highest marginal rate under Code section 1 which applied to the
Participant’s taxable income for the immediately preceding taxable year; (ii)
“Present Value” means the value determined in accordance with Code section
280G(d)(4); and (iii) “Reduced Amount” means the smallest aggregate amount of
all payments or benefit under this Plan which (a) is less than the sum of all
payments or benefit under this Plan and (b) results in aggregate Net After Tax
Receipts which are equal to or greater than the Net After Tax Receipts which
would result if the aggregate payments or benefit under this Plan were any other
amount less than the sum of all payments or benefit under this Plan.

 

(e) This section shall not apply to awards made to any Participant if an
Agreement or other agreement between the Participant and the Company provides
that the Company shall indemnify the Participant against any liability that the
Participant may incur under Section 4999 of the Code.

 

23



--------------------------------------------------------------------------------

ARTICLE XIII

AMENDMENT

 

The Board may amend or terminate this Plan from time to time; provided, however,
that no amendment may become effective until shareholder approval is obtained if
(i) the amendment increases the aggregate number of shares of Common Stock that
may be issued under the Plan (other than an adjustment pursuant to Article X) or
(ii) the amendment changes the class of individuals eligible to become
Participants. No amendment shall, without a Participant’s consent, adversely
affect any rights of such Participant under any Stock Award, Performance Share
award, Option or SAR outstanding at the time such amendment is made.

 

24



--------------------------------------------------------------------------------

ARTICLE XIV

DURATION OF PLAN

 

No Stock Award, Performance Share award, Option or SAR may be granted under this
Plan more than ten years after the earlier of the date the Plan is adopted by
the Board or the date that the Plan is approved in accordance with Article XV.
Stock Awards, Performance Share awards, Options and SARs granted before that
date shall remain valid in accordance with their terms.

 

25



--------------------------------------------------------------------------------

ARTICLE XV

EFFECTIVE DATE OF PLAN

 

Options, SARs and Performance Shares may be granted under this Plan upon its
adoption by the Board, provided that no Option, SAR or Performance Shares shall
be effective or exercisable unless this Plan is approved by a majority of the
votes cast by the Company’s shareholders, voting either in person or by proxy,
at a duly held shareholders’ meeting at which a quorum is present or by
unanimous consent. Stock Awards may be granted under this Plan, upon the later
of its adoption by the Board or its approval by shareholders in accordance with
the preceding sentence.

 

26